Case 19-53270-sms      Doc 21    Filed 04/12/19 Entered 04/12/19 15:27:59              Desc Main
                                 Document     Page 1 of 2




                 IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                           GAINESVILLE DIVISION

       In re:                                    Chapter 7

           JASON WARD FREEMAN,                   Case No. 19-53270-SMS

       Debtor.                                   Judge Sigler


                     NOTICE OF RESCHEDULED MEETING OF
                         CREDITORS AND DEADLINES

          PLEASE TAKE NOTICE that the Meeting of Creditors pursuant to 11
      U.S.C. § 341(a) will be held on May 23, 2019, at 11:00 a.m. in Room 367 of the
      Richard Russell Federal Building, 75 Ted Turner Ave, Atlanta, Georgia 30303.
           PLEASE TAKE FURTHER NOTICE that the deadlines for the filing of a
      complaint to determine dischargeability of a debt pursuant to 11 U.S.C. § 523(c) or
      objecting to the Debtor’s discharge have been extended to July 22, 2019.

                                           Kelley & Clements llp

                                           By:     /s/ Charles N. Kelley, Jr.
                                                   Charles N. Kelley, Jr.
                                                   Georgia State Bar No. 412212

                                           Attorneys for Debtor

      Post Oﬃce Box 2758
      Gainesville, Georgia 30503-2758
      (770) 531–0007
      ckelley@kelleyclements.com
Case 19-53270-sms     Doc 21   Filed 04/12/19 Entered 04/12/19 15:27:59   Desc Main
                               Document     Page 2 of 2




                             CERTIFICATE OF SERVICE

          I hereby certify
